UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1599



MICHAEL T. BENSON,

                                                 Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, Secretary of Health and
Human Services,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-02-3626-MJG)


Submitted:   October 1, 2004                 Decided:   October 27, 2004


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Benson, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael T. Benson appeals the district court’s orders

granting summary judgment to Defendant and denying Benson’s motion

for reconsideration.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Benson v. Thompson, No. CA-02-3626-MJG (D.

Md. Mar. 22, 2004; Apr. 1, 2004).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -